FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31, newly added by amendment in the previous response, requires that the disks in the disk array are solid state drives with a first WPD value and, prior to a first disk in the disk array failing, a second 
“The examiner respectfully disagrees. As a first matter, the examiner stipulates that one of ordinary skill understands the term Writes Per Day (WPD) as a term of industry that describes the endurance of a solid state drive (SSD). See cited Western Digital document explaining the term. As understood by one of ordinary skill, the WPD of a SSD drive is a characteristic of a drive disclosed by the manufacturer to describe a warranty period. For example, as in the provided document, if a 1TB drive is warranted for a 5 year period and is specified for 1 WPD, the drive is able to write up to 1TB of data every day for 5 years before wearing out. 
Applicant does not redefine the term to hold a different meaning from what is understood in the art, and appears to conform with this understood meaning [see par 33, “’WPD’ refers to the number of Writes Per Day while ensuring the rated service life of SSD.”]. The portion of paragraph 25 reproduced by applicant to argue that a reasonable person would clearly understand that for “for the spare disk to have a lower WPD, the faulty disk must have a higher WPD” is not necessarily true. 
The WPD of an SSD has real meaning in context with other drives of a same type, size, etc. Applicant’s specification, on the other hand, makes clear that this is not the case. As noted 
So it is clear to a reasonable person reading paragraphs 25 and 33 that the faulty disks are not necessarily SSD and thus do not have a WPD. Therefore the “lower WPD” of the spare SSD only makes sense when it is used to describe the chosen spare SSD versus the other options for spare drives. This is further made clear in paragraph 33 , which states “SSDs with lower WPD (for instance, .5 WPD or 1 WPD) can be utilized as spare disks to reduce the cost…..A SSD with lower WPD usually costs less than a SSD with higher WPD.” This portion makes clear that cost control is the purpose of a SSD with “lower WPD.”
“The examiner respectfully disagrees. Again, as understood by one of ordinary skill in the art, WPD is not a setting that is configured in the system. Rather, it is a manufacturer specification for the warranted endurance of a SSD. As further noted above, the disclosure of the specification makes clear that a contemplated embodiment of the invention uses magnetic disks for the disk array disks. WPD has no meaning in the context of magnetic disks. Further, the idea of the disks being “configured to perform a first number of writes per day (WPD)” has no meaning within the understood definition of the term. The term is, again, a manufacturer 
In the instant case, the claims have been amended to recite the disks of the disk array comprising first SSDs with a first WPD. As support for this amendment applicant points to paragraph 33 of the specification. Paragraph 33 of the specification contains no such support. The paragraph in question specifically describes the invention as embodiments wherein the disks of the disk array are magnetic disks, not SSD as required in the instant amendment. Further, there is no description in the specification, in paragraph 33 or otherwise, that discloses any consideration of the WPD value of disks in the disks array, as the specification does not even disclose an embodiment in which both the disks of the array and the disks of the spare array are SSDs and have particular WPD value. On the contrary, the disclosed invention is concerned with using SSD as the spare disks for a magnetic disk array in order reduce rebuild times and require fewer disks for spare. 
Indeed, paragraph 27 of the specification states explicitly that the disclosure will use a magnetic disk as the example of a disk. The paragraph states that the disk array disks could be SSD, and certainly that might be in the realm of understanding of one of ordinary skill in the art, but for the new claim to be supported there needs to be an actual positive description of that which is claimed. The fact is that the specification is focused on embodiments of the invention 
Paragraph 34 of the specification mentions a traditional scheme in which the spare disks are the same type, again explicitly stating this type as magnetic disks, but the use of the term traditional scheme makes clear that this is not what applicant invented but what is already known in the art. Further, there is no mention of the homogeneous disk type system being all SSD and in any case the WPD of the disk array disks is never a consideration in any part of the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 13-19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarland et al. (8086893) in view of applicant’s admitted prior art (AAPA).
Regarding claim 10:
MacFarland teaches:
A device for managing a storage system [Fig 3] including a disk array [Fig. 3], the device comprising: 
at least one processing unit [Fig 9]; 
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit [Fig 9], the instructions, when executed by the at least one processing unit, causing the device to perform acts including: 
determining, based on a first number of disks in the disk array, a second number of spare disks for the disk array [col. 3 lines 39-40, col. 6 lines 8-10, col. 6 lines 15-19 – pooled hot spare object created prior to failure or on demand]; 
creating a spare disk array with the second number of spare disks [col. 2 lines 3-11, col. 3 lines 38-39, col. 6 lines 11-19] ; 
[col. 2 lines 3-11, col. 3 lines 39-40, col. 6 lines 2-8]; and 
rebuilding the first disk with the spare logic storage unit [col. 2 lines 3-11, col. 3 lines 39-40, col. 6 lines 42-49];
wherein determining the second number of spare disks for the disk array includes: 
prior to the first disk in the disk array failing, providing a second value as the second number of spare disks when the disks in the disk array and the spare disks are of different types [col. 2 lines 3-11, col. 3 lines 31-36, col. 3 lines 38-40, col. 4 lines 13-16, col. 6 lines 8-41, col. 7 lines 14-26 – MacFarland clearly discloses determining the types of disks in the hot spare pool, using different types of disks, determining the number of physical drives needed for a spare object in order to satisfy a number of system requirements and further discloses creating the hot spare object prior to failure as noted above].
MacFarland does not explicitly discloses providing a first number of spare disks when the disks in the array are of a same type, the first number being different from the number provided when they are of a different type. MacFarland does, however, explicitly disclose that the disks of the array can be of any type, including the same type as used in the spare array [col. 3 lines 39-40] and that the number of physical disks chosen is done to satisfy a multitude of requirements including bandwidth, latency, throughput, etc. [col. 6 lines 8-41].
AAPA discloses providing a first number of spare disks when the disks in the array are of a same type, the first number being different from the number provided when they are of a different type [par 0034 – description of a traditional scheme].

One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because MacFarland discloses that the spare drives used for the storage pool are not necessarily all the type and could be any type and the very concept of a traditional scheme makes clear that it would be simple to design and implement such a scheme because it was already well-known and in use.

Regarding claim 13:
The combination teaches:
The device according to claim 10, wherein creating the spare disk array comprises: determining a type of the spare disk array based on the second number [MacFarland col. 6 lines 2-41 – determines the striping policy and number of disks and creates the spare array accordingly]; and creating the spare disk array of the type [MacFarland col. 6 lines 2-41]. 
Regarding claim 14:
The combination teaches:
The device according to claim 10, wherein allocating the spare logic storage unit comprises: allocating, from the spare disk array, the spare logic storage unit having a same size as the first disk [MacFarland col. 6 lines 11-15 – allocates necessary space to reconstruct the failed drive]. 

The combination teaches:
The device according to claim 10, wherein allocating the spare logic storage unit comprises: allocating, from the spare disk array, the spare logic storage unit providing a same access interface as the first disk [MacFarland Fig 4; col. 6 lines 2-8 – all are routed through RAID layer and RAID object]. 

Regarding claim 16:
The combination teaches:
The device according to claim 10, wherein the acts further include: 
in response to a second disk being added to the storage system for replacing the first disk, copying data in the spare logic storage unit to the second disk [MacFarland col. 6 lines 53-64 – after reconstruction in spare object the data are copied to a ‘permanent’ location as a background process. This location can be a replacement drive for the failed drive]; and 
in response to completion of the copying, de-allocating the spare logic storage unit [MacFarland col. 7 lines 7-11 – dissolve relationship with spare object].

Regarding claim 17:
The combination teaches:
The device according to claim 16, wherein the acts further include: 
[MacFarland col. 6 lines 2-10 – hot spare object is a data structure and is associated with the disk object upon creation]; 
in response to the spare logic storage unit being allocated, updating the data structure [MacFarland col. 6 lines 11-41 – object is updated when the storage unit and its attributes are determined and allocated]; and 
in response to the spare logic storage unit being de-allocated, updating the data structure [MacFarland col. 7 lines 7-11 – association dissolved].

Regarding claim 18:
The combination teaches:
The device according to claim 10, wherein at least one of the disk array and the spare disk array includes a Redundant Array of Independent Disks (RAID) [MacFarland Fig 3].

Regarding claims 1 and 4-9:
The claims are rejected as the methods of using the devices of claims 10 and 13-18.

Regarding claim 19:
See the teachings of the combination with regard to claim 10 above.

Regarding claim 32:
MacFarland teaches:

combining a plurality of solid state disks (SSDs) together to form the spare disk array, the combined plurality of SSDs forming the spare disk array being different from the disks in the disk array [col. 3 lines 3-40, col. 4 lines 13-16, col. 6 lines 8-19, col. 7 lines 14-26  – the physical disks used as the spare array are SSD and are not part of the storage array] .

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarland-AAPA as applied to claims 1, 10 and 19 above, and further in view of Cooper et al. (9378093).
Regarding claims 2, 11 and 20:
MacFarland-AAPA teaches:
The device according to claim 10, wherein the spare disks and the disks in the disk array are of different types [MacFarland col. 4 lines 13-16, col. 7 lines 14-26 – discloses magnetic disks as part of the array and SSD for spares], and the spare disks are solid state disks [col. 7 lines 14-26].
MacFarland-AAPA does not explicitly teach the solid state disks having lower latency and higher throughput than the magnetic disks in the disk array.
Cooper teaches that solid state disks have lower latency and higher throughput than magnetic disks [col. 3 lines 40-61].

One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because MacFarland-AAPA explicitly teaches that the disk arrays can be comprised of conventional magnetic disks and that the spare arrays are advantageously comprised of SSDs without disclosing all details of SSDs. Cooper makes it clear that SSDs have higher throughput and lower latency as a simple matter of fact.

Claims 3, 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarland-AAPA as applied to claims 1, 10 and 19 above, and further in view of Singh et al. (2018/0039412).
Regarding claims 3 and 12:
MacFarland-AAPA teaches:
The device according to claim 10, wherein the disks in the disk array include a magnetic disk [MacFarland col. 4 lines 13-16] and the spare disks include a solid state disk [MacFarland col. 7 lines 14-26].
MacFarland-AAPA does not explicitly teaches the solid state disk having a lower Write Per Day (WPD). 
Singh teaches solid state disks with higher or lower WPD [par 379].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the WPD teachings of Singh with the solid state drives of MacFarland-AAPA.
[MacFarland col. 7 lines 27-30] discloses an explicit desire to lower costs to the extent possible and Singh discloses that drives with lower WPD are less expensive [Singh par 379].

Regarding claim 31:
MacFarland-AAPA teaches:
wherein the disks in the disk array include first solid state disks SSDs with a first Write Per Day (WPD) value [MacFarland col. 4 lines 14-18 – teaches disk array can be SSD. Every SSD inherently has a WPD value as it is simply an endurance of the particular drive]; and
wherein creating the spare disk array with the second number of spare drives includes:
prior the first disk in the disk array failing, organizing second SSDs with a second WPD value into the spare disk array [MacFarland col. 6 lines 2-41, col. 7 lines 14-26].
MacFarland-AAPA does not explicitly teach the second SSDs having a lower WPD. 
Singh teaches solid state disks with higher or lower WPD [par 379].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the WPD teachings of Singh with the solid state drives of MacFarland-AAPA.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because MacFarland-AAPA [MacFarland col. 7 lines 27-30] discloses an explicit desire to lower costs to the extent possible and Singh discloses that drives with lower WPD are less expensive [Singh par 379].

30 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarland-AAPA as applied to claim 1 above, and further in view of Shaik et al. (2006/0143503).
Regarding claim 30:
MacFarland-AAPA teaches:
wherein the disk array performs data storage operations in accordance with a first Redundant Array of Independent Disks (RAID) level [MacFarland col. 4 lines 18-22].
MacFarland-AAPA does not explicitly teach:
and wherein creating the spare disk array with the second number of spare disks includes:
configuring the spare disk array to perform data storage operations in accordance with a second RAID level that is different from the first RAID level.
MacFarland-AAPA does, however, teach configuring the spare disk array to perform data storage operations in accordance with a striping configuration [MacFarland col. 2 lines 3-6].
Shaik teaches:
creating the spare disk array with the second number of spare disks includes:
configuring the spare disk array to perform data storage operations in accordance with a second RAID level that is different from a first RAID level [par 16, 20 – main array is RAID 5, spare array is RAID 0].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the RAID 0 spare array of Shaik with the striped spare array of MacFarland-AAPA.
.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered but they are not persuasive.
Applicant argues, on pages 9-11, that the office action “inadvertently mischaracterized a portion of Applicant’s Detailed Description of Embodiments.” Applicant argues that “Applicant wishes to avoid digressing into subtle plays on words. Clearly, the Specification explains that the disk array 320 and the spare disk array 330 mentioned in paragraph [0034] are part of Applicant’s storage system 300.” Applicant argues “it is improper for the Patent Office to expressly reframe teachings within Applicant’s Specification as Applicant’s Admitted Prior Art in the manner as presented by the Office Action. Clearly the Office Action has unfairly contended that Applicant’s Admitted Prior Art teaches a number of spare disks when the disks are of a different type and that such number is different from the number of spare disks when the disks are of the same type. Such reframing is not only inaccurate, but essentially recasts the teachings of Applicant’s Specification into a generality for use against Applicant.”
The examiner respectfully disagrees. Contrary to a subtle play on words, the use of the term traditional, by its plain meaning, marks the “traditional scheme” as AAPA. Traditional, defined by Merriam-Webster, means “following or conforming to tradition: adhering to past practices or established conventions.” Further, application refers to other well established prior art, such as a RAID 5, as “traditional.” Based on the plain meaning of the term traditional and applicant’s use of the term to describe what is clearly prior art (RAID 5 is not the work of applicant and was prior art well before the effective filing date of the instant application), the examiner concludes that a “traditional scheme” is AAPA.
Rather than simply building upon applicant’s own work product, as applicant’s citation to MPEP 2129 would suggest, the disclosure is contrasting the inventive concept with the traditional scheme known in the art. The cited MPEP section notes that unless the indicated prior art falls within one of the statutory categories it cannot be used. The examiner further notes that the same section states that the examiner must determine whether the subject matter is applicant’s own work or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another. It is thus clear that applicant has not intended to redefine the term traditional and is referring to known prior art.


Applicant argues, on pages 11-12, that the specific clearly supports the recitation of claim 31 of the first disks in the disk array including first SSDs with a first write per day (WPD) value, and the spare disks including a second, lower WPD. Applicant contends that paragraph [0025] of the specification fully supports the claim (added via amendment in a previous response) because it states rebuilding a faulty disk by “using a SSD with a lower Write per Day (WPD).” Applicant further argues that “if the Applicant as filed discloses using a SSD with a lower Write per Day (WPD) as a spare disk and that writing operations for rebuilding a faulty disk can be distributed to a plurality of different SSD there is support for organizing the second SSDs with a second WPD value into the spare disk array. Finally, applicant cites figure 4 to state that the second SSDs are organized into the spare disk array prior to the first disk failing, as recited in claim 31.
The examiner respectfully disagrees. The examiner notes that applicant is relying on facts not in evidence, namely that applicant is insisting that the specification teaches first SSDs with a first, higher WPD value that comprise the disk array of the claims merely because 
The examiner notes that this paragraph is completely silent with regard to a WPD value of the disk array. The paragraph is further silent as the technology used for the disk array, i.e. SSD are not disclosed as the storage of the disk array. Finally, the cited paragraph explicitly states that the scheme “accelerates the rebuilding” by using a SSD with a lower WPD as a spare disk so as to reduce the number of spare disks required by the system. It has been well established during prosecution that WPD is unrelated to the speed of rebuilding, as WPD is simply a measure of the endurance of a SSD. In other words, WPD is a rating for the amount of data that can be written to a SSD per day while still being covered under a warranty for a particular number of days. Having a lower WPD, then, would not have a salutary effect on the speed of rebuilding, nor would it necessarily effect the number of disks required as spare disks. WPD does not tell one the bandwidth or throughput of the SSD being considered, nor does it tell one the size of the drive or anything else similar. It solely tells one how many times per day the full storage capacity of the SSD can be written and still be expected to last for a warranted number of days. So one of ordinary skill would consider the disclosed invention as a whole to determine the proper context for the “lower WPD” and how it relates to the disks of the disk array. 
As was established in previous office actions and the telephonic interview, paragraph 33 of the specification gives a detailed understanding of the context of the “lower WPD” in the 

Applicant argues, on pages 14-15, that MacFarland does not teach determining a second number of spare disks for a disk array based on a first number of disks in the disk array as recited in claim 1. Applicant states that because “a storage administrator can be given the option to group two or more drives into a high-performance spare drive pool,” MacFarland does not teach the determining step. 
The examiner respectfully disagrees. MacFarland teaches grouping a plurality of drives into a hot spare pool from which a further subset of the drives can be selected based on a number of considerations, including at least the number of healthy disks in a disk array needing sparing as included in the cited portions of MacFarland, and organized into an array and then a spare logic object can be allocated in order to rebuild. Thus a spare disk number is selected based at least on a number of disks of the disk array as recited in the claim. This argument is similar to that addressed in first response to the first non-final. The examiner maintains the same reasoning.

Applicant argues multiple times, on pages 16-21, that MacFarland cannot teach creating a spare disk array with the second number of spare disks. Applicant contends that the examiner “is incorrectly applying the creation of a pool hot spare object in MacFarland as disclosure of creating a spare disk array with the second number of spare disks.” Applicant contends that “it would be a mischaracterization of MacFarland to assert that the pooled hot spare object 37 is a spare disk array with the second number of disks.” Applicant bases the repeated arguments of this point on the assertion that “In accordance with the MPEP, considering MacFarland as a whole, it would be unreasonable to simultaneously interpret the MacFarland hot spare pool 34 as not being a spare disk array and misinterpret the MacFarland pooled hot spare object 37 as a spare disk array. Under such an unreasonable interpretation, what would the MacFarland hot spare pool 34 then be?”

Applicant insists, on page 17, that the examiner has interpreted “the MacFarland hot spare pool 34 as not being a spare disk array.” Applicant then insists that this would make then make it unreasonable to simultaneously interpret the disks that are selected and used to allocate a hot spare object to perform rebuilding. The examiner never interpreted the hot spare pool as not being a spare disk array. This insistence by applicant that the examiner made this interpretation is incorrect and is not stated by the examiner. Thus applicant’s argument that the rejection is unreasonable based on falsely attributing applicant’s interpretation to the examiner fails. MacFarland provides storage drives from which raid arrays are allocated. MacFarland provides a hot spare pool that will make spare storage available to be selected for individual RAID arrays. It is possible to consider that hot spare pool as a spare array for the overall storage in MacFarland’s system if one chooses to interpret it as such. That does not, however, preclude considering the drives within the hot spare pool that are selected and organized and then used to allocate a spare logical object, as a spare array specific to one of the 
Applicant relies on attributing an interpretation that examiner never made to the examiner’s office action and then arguing against simultaneously interpreting a teaching of MacFarland that would appear to contradict the interpretation that applicant insists the examiner made. As explained above, the examiner did not make this interpretation, so it is erroneous to base an argument on that interpretation. Further, as explained above, it is possible to simultaneously interpret the hot spare pool of MacFarland as a spare array (as applicant wishes) and to interpret the selected disks organized to provide a spare array for a particular RAID array of MacFarland and to allocated a spare logical object to perform a rebuild of a failed or failing disk.
As the arguments on pages 16-21 repeatedly return to, and are predicated upon, the assertion that the examiner has unreasonably contended that MacFarland’s hot spare pool cannot be a spare array and that the creation of a pooled hot spare object cannot be interpreted as encompassing selection of particular physical drives to create an spare array from which a logical object is allocated for a particular RAID array, the examiner believes the arguments have been fully addressed.

Applicant argues, on pages 21-22, that the art combination does not teach or suggest the limitations for having a different number of spare disks when the spare disks are the same type as the disk array disks and when the spare disks are the same type as the disk array disks.
The examiner respectfully disagrees. Applicant relies on the previous argument regarding AAPA. That argument has been addressed above. The examiner refers applicant to that response above.

Regarding claims 10-20, applicant relies on the arguments provide for claim 1, as the subject matter of independent claims 10 and 19 is similar. See response to arguments concerning claim 1 above.

Regarding new claims 32-33, applicant believes the claims allowable based on their dependency from claim 1. The examiner respectfully disagrees and points applicant to the citations and reasoning for claim 32 above. Claim 33 has been indicated as objected to based on dependency on a rejected claim, but allowable if rewritten to include all limitations of the base claim and any intervening claims. 

The examiner believes that all arguments presented have been addressed. The rejections of the previously presented claims are maintained. The new claims have been addressed in the updated rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113